Citation Nr: 0834781	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-06 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to a compensable rating for prostate cancer, 
status post prostatectomy.

2.  Entitlement to a compensable rating for erectile 
dysfunction, secondary to prostate cancer.

3.  Entitlement to a 10 percent evaluation based on multiple, 
non-compensable, service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The issues of entitlement to a compensable rating for 
prostate cancer, status post prostatectomy and entitlement to 
a 10 percent evaluation based on multiple, non-compensable, 
service-connected disabilities are addressed in the REMAND 
portion of the decision below. 


FINDING OF FACT

The veteran's service-connected erectile dysfunction is 
manifested by impotency without deformity of the penis; the 
veteran is currently in receipt of special monthly 
compensation based on loss of use of a creative organ. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in August 2006 the RO granted 
service connection for erectile dysfunction as secondary to 
the veteran's service-connected prostate cancer, status post 
prostatectomy, with an evaluation of 0 percent effective June 
9, 2005.  Although a non-compensable evaluation was assigned, 
the veteran was also granted special monthly compensation 
based on loss of use of a creative organ effective June 9, 
2005.  The question before the Board is whether a compensable 
rating should be assigned specifically for erectile 
dysfunction.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Diagnostic Code 7522 provides that deformity of the penis 
with loss of erectile power is rated 20 percent disabling, 
and the adjudicator is to review for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 
4.115b.  In every instance where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31. 

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this case, staged ratings are 
not warranted for any period of time covered by this appeal.  

A private medical progress note dated December 2006 reveals 
that the veteran was diagnosed with prostate cancer.  In 
March 2005 he was treated surgically with a "bilateral 
nerve-sparing radical retropubic prostatectomy."  The 
follow-up note also indicates that the veteran was sexually 
active only once a month which was much less than in the 
immediate postoperative period of time.  This record does not 
indicate that the veteran has any deformity of the penis.   

The veteran was accorded a compensation and pension (C&P) 
examination in August 2006.  While the veteran reported 
erectile dysfunction since surgery, he denied a decline in 
libido and stated that treatment with Viagra was somewhat 
effective.  During the examination the veteran denied urinary 
symptoms, nocturia, dysuria, hematuria, or urinary 
incontinence.  He did not allege, and the record contains no 
evidence whatsoever, of any penis deformity.  Physical 
examination of the external genitalia/genitourinary system 
done found "normal male phallus."  The examiner noted that 
the veteran's erectile dysfunction was a consequence of 
"radical prostatectomy."  The record contains no competent 
probative evidence to the contrary.  

Unfortunately, the rating schedule does not provide for a 
compensable rating for erectile dysfunction unless it is 
associated with penis deformity.  See 38 C.F.R. § 4.115b 
Diagnostic Code 7522.  Accordingly, in the absence of any 
evidence of deformity of the penis, the criteria for a 
compensable rating for erectile dysfunction are not met. 

In accordance with 38 C.F.R. § 3.102, the Board has 
considered the doctrine of reasonable doubt, but for the 
reasons just expounded, finds it to be inapplicable since the 
preponderance of the evidence is against the claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1); 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008).  VCAA notice should be 
provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

A letter from the RO dated in September 2005 apprised the 
veteran of the information and evidence necessary to 
establish his claim for service connection.  Here, the 
veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service- connection claim has been more than substantiated, 
it has been proven, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and post-service records of private care that 
have been identified or provided by the veteran.  
Additionally, the veteran was afforded a VA examination.  As 
a result, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to a compensable rating for erectile dysfunction 
is denied.


REMAND

In his March 2007 substantive appeal the veteran reported 
experiencing increased symptomatology since his diagnosis of 
prostate cancer, specifically multiple bouts of urinary tract 
infections.  The veteran has not submitted any medical 
evidence to support his assertions or provided authorization 
to VA for VA to assist him in obtaining those records.  On 
remand, the veteran should be contacted and asked to provide 
or identify medical records relevant to his claim.  

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)). 

The Board notes the veteran's report of increased 
symptomatology since the August 2006 examination and thus 
finds the evidence of record to be insufficient to determine 
the current severity of the veteran's disability.  The 
veteran should therefore be accorded a new C&P examination.  
See 38 C.F.R. § 3.327.

In light of the additional development required in this case, 
the Board will defer action on the issue of entitlement to a 
10 percent evaluation under 38 C.F.R. § 3.324 (2007) until 
the additional development and readjudication is 
accomplished.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:  

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for residual 
urinary symptoms from his prostate 
cancer treatment since August 2005.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in 
order to obtain all the records of 
treatment from all the sources listed 
by the veteran which are not already on 
file.  All information obtained should 
be made part of the file.  

2.  The veteran should be accorded the 
appropriate examination for urinary 
tract disorders resulting from his 
prostate cancer treatment.  The report 
of examination should include a 
detailed account of all manifestations 
of voiding dysfunction and urinary 
tract infections.  All necessary tests 
should be conducted and the examiner 
should review the results of any 
testing prior to completion of the 
report.  The claims folder and a copy 
of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached. 

3.  After any further development 
deemed necessary, readjudicate the 
issues on appeal.  If the benefits 
sought remain denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1) 
and be given an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


